. ...




                                 .:


                     ‘...I...



OFFICE   OF THE ATTORNEY         GENERAL   OF TEXAS
                   AUSTIN
H~QOPP~~.O
      uiifr0rd 5.        600,   ~a602

    e~~otagh
         nbn0f to w          the 0rrirOrr8alary;   thsn he
    in turn tokoa a wurant *bioh ir not worth the
    money and about the c&y way ha oan get ths money
    is to borrow on it and pay interest until eooh
    time es there lgimtf~i,olent mosmy to pay aaid
    WerPaQts. AS B mat,           SOID 0r th0 0rri0m me
    deputies are grttiag      one hu.eUrodpar a00 or Weir
    mlary   whsrears  other8    are havlpg to disoount their
    warrant8 atidare ~0%getttae, the hoe m&usfor
    us weTrant* This Itlea1s ruoU.y bawd open t&r
    opinion that (L               Offfoon Selary itrndoan
    be eat up r'ar                 doll oirioor, arzdin mmm
    plaooo in the &8tuto, .thePe@oem to bo S&Q#Jau-
    thority  supportlrr(l  that olrfn. i3m1we~, am ym
    knou, SOISIS or t&e oliioo~r hate offiboa rhL?h we
    w(t rortonat~ than eara    r0r 0mpb tb Ihr
    &uweor end Oolloetor end the Ooaaty 01.~8~. Ssru
    af the other orflooaw auoh as tkm DfatrlotOXor&
    ad  awe7 rtkrrr07rail t0 got q       or tha $80~
    due to C&s rO0t t&at stat0 vuzk rOoOlTe8a0 OOS-
    penmatloao#op’tbM thet       Motrsa 8et up Sn the
    8tatuts    to ba,ouppllod by the mtatoq Cob    tar-
    ther with the oltuationbore, other olaiu thm
    tit089or orrie0p1 oahry, 8upli6e and e~p0n808
    hate beau paid out of the Ofd oars and scllrrgfuml,
    2’hl.e  ia the @zwral altoalien io this aoaaty newa
         “l* Ihdtw ma    or 445 eetting ap t&e Ofi%-
    oira Valery Law, ($ptunder Sootion  29 seams to my
    that allindividualorfi00m md sd.twy Fund0813be
    eat up ror eaoh in4irldurilot~loar; Wheroes, other
    oerts of the statuta aeom to a&r that thoko must
    ibeoroate
   +%%P       s 0rri00 aaa turn %nthe aamuant in lika
    thereor    reoolvo a naTrant which e&all .be drawn en
    eaid rllnd.    Ae I underataml our rltuatim   in thim




                          8 In ~0aBLng the statute set up
                           seems to me that only the du4
    Bcmorable aufr0ti           s. -4,   55~ 3

         eleoted otileexs, deputies,Oar MIleage, and gen-
         era1 office expense aab suppliee MA be paid O@t
         or  this Cfficers f3tia-SalmyFuna. Hore+ar, the
         Comissionern   csurt have been paying rent on bulld-
         irag3nPar rellet offios antiother such olaime out
         of this futi which I think eooorafag to the atat-
         ute




         the CoaalrslonerrCourt WY & paid out of the
         County General ~UACItinaout or the 2oad aal Brldg~
         ?UAa   iA   thS   edhid~        pF0potti0A81        oOUAtYfa&p
         not to exoeed 75$ or oalary   out    l3owl aa8 or                5ria(lo
         lUQ    and the remalmler out of the t3enereI l!%Ai
         end the Cor;sioaionere raay get wll ai their salary
         out of RtaC and rridge Fund.
.




              ?Axiopinion coveting these questi;ms ttiorough-
         lp will he oi great aasistanoe to ua, and f am 8ure
         will   go   n   lbng    waytowerd    olsrring up our        birfi0ub
         tp in this couAtp.

                ** . . .n
Honorable Clifford S. Roe, Pegs b


              &mole County has a populationof 22,339 inhabl-
taut8    aoaordlng to tho last preoadl* federal 0onau8. See-
tlon 19 or Artlole 3912e, Ver~~on*sAnnotated      Qitir Statutes,
,wntlonsd in aonneotlanwith ysur first question only ep
plies to tho6e oowitlee,     having a popilatlon in exoess of
l$?O,OOO   inhabitants aooordlng  to  t&e last pr8oeQlng fe&*ral
00naua. Therefore, Seotlon 19 does not apply to Panola
County.
             Eeotlon 4 or Xrtlols 3912a, Vernon*~ Annotated
~lri3.Statutes pr0rld6r:
               %.I all oountlea of thlo    state containing
        a populationof 1 98 thm.oo$,I3iWmM and Ninety
        Thousand (19O.000  t Lnheblttitraoaordiag to the
        last preoedlog Fadsral ostiue.wherein the County
        0~ P~eolnot ofriom4 are 04xap0nmtedon e salmy
        beEi* wAaos the provlt3~ons     of Q&liehot, there
        shall be orsated a funU to be known a8 the Off%-
        oora* Salary AIIld0T                 County,Texas.
        sueh runaehallbo kept~epan%eulaapart            fro81
        all other oounty tutuIs,end bill be held and dla-
        bureeQ for the purpose0r paJringthe wlariee ef
        oMoor8     ana the mlerlea or deputies, assistants
        ebd olerks of offlaers   who are drtdng a salary
        fro10said runa under the prrorialons of the Aat,
        and to pq the authorized er-eness of their off&
        Bea* Suoh fund ahall be dopositod in the Uouatr
        Depo~lt~z=yend shell be proteotetl     to t&-mww er-
        tent a5 other oounty funds.m
          3action 4 of Artlole 39120, aupra appliessto all
oountioa hating a populationof less than 1~0,000 inhabitants
eooordlag to the last prsaedingFederal 0anmu wherein tbs
oountg or preolnot offlosra are oompenoatedon a salary baslr
under the pmvl5lon~ of the salary law, Therefore, this pro-
vlslon of the Statute applies to Ekmla County.
          In answer $0 rour first question, you are a&vised
that it is our oplnlon t&at there osnnst be meata& a fmd
for ea4h offloer afraotea by the provleionrlof the saler? law
in a oounty having a populationof lass than 190,WXJ lnhabi-
tanta aoooraing to the last pre0ePlng Fedetil 8enaafh Panole
County is authorlzcsdby the proViHona of Saetlon 4 of Arti-
010 39~0  to weate  only one fuud lsnownOS the 0ffl00~~’
Honorable Clifford S. Roe, Page 5



salary Funa of said county, ana it la the duty or a.11offi-
cera to charge end oolleot in the manner authorized by, law
all fee5 end 4ommla5lona which are permitted by law to be
assessed ana oolleotea for all offiolal services performed
by them end a5 end when suoh fee5 are 40118Oted they shall
be depoeitea in the orrioera * *salary Fuzul as provided by the
Aot. All offiaera of said oountg who are oampenaated on the
salary basis nu5t be paid out of this fund.

          With referenoe to your aeooud question, you are
advl5ed that no dlalma other then the aelarle5 of offioers
and the aalerles of aeputiea, assistantsand olerka or offi-
oer5 who are drawing a salary from eald fund uuder the pro-
tieions of the Aot and the authorized expenditureor thalr
offioe8 4en be paia from suoh orfleers* salary Fund.  It la
immaterialwhether or not there ia.a aurplua in raid fund
ne other expendituresare authorized. Seotlon 6 of Ar-tlolr
39120, paragraph (4) apeoifio~lly providea:
           "Any money5 remaining in the Offloera( Selary
     Fuhcl or Funds of ahy county at 'the end of any
     flaael year ertsr all aaleriea and authorlasd
     expenses lnourred against eald fund for said ye~er
     alrallhave been paid aray be, by order of the Oom-
    .mlaaloneratOourt, trensferrea to the oredlt of
     the gm6mi    tu~d or the 00unty.-

         .With refermoe to your third question you are ea-
vlaed that the Offloors' Salary Law la not applioeble to
Oouuty Commlsslonera and that the County Conniila5loneraoen
not be paid out of the Offloors' Salary Fund. couuty com-
mlsslonera mu& be paid In the mknner and out of the funds
as authorized by Artlole 2350 and Artiole 2350(i),Veruon*r
Annotated Olvll Statutes. Artlals 2350(l) provldear
          *The salary of each County Commlaaloner end
     eeoh county Judge may be paia wholly out or the
     County General Fund, or at the optlon of the Oem-
     missioners' Court, may be paid out of the County
     General Fund and out of the Road and Bridge Fund
     in the following proportioner County Judea not
     to exoeed seventy-five peroent (75$) OP auoh 5el-
     arlea may be paid out of the Road and Bridge Fund,
     end the reaalnder out of the General Fund of tha
     County, and each County GoUmlssionera* Salary mey,
         CllfNrd 9. Roe, Pege 6
B;onorable


    at the dlroretloziof tba Wmlasione,zs’ Court all
     bepaid out of the Road ana Bridge Funal providea
    this Seotion shall not apply exoept in oouaties
    where the oonstltutionallimit of twentr-fireaente
    (25g) on the one hundred dollar valuation is levied
    r0r gan0m purpot30a.~
          ThIe Artlole waa snaotea in 1935 by the 44th Lsgls-
laturs, page 1036, ohapter 362, eeation 2, berore the orri00rO'
Salary Law went into dr80t. The Of’floera’Salary Law beome
tbrreotiveJit~ry 1, 1936. Artlolee 2350 and 2350(l) hare no
appli0ationto the payment or the salary or a County Judge or
a oounty where the oountp oltflaerr,
                                   are compensatedon a sal-
my basis. In all euoh o0untle8, the Oouuty Judgea are got-
emed by the provirlonsOf the OfYiO0rs’ Salary Law and tauat
be paid ln the aam@ manor aa other oounty oirloere are pala,
bp WammI#   4hMt  09 th0 OrflOM’ SalarJ hm4.
             We
            now 00naider your fourth question. Seotion 5 or
Artlola 39120, ?ernon~a Anneteterl
                                 airI Statute6 propdaoo lo.
partr
             “It shall be the duty or all offl0ers to
     oharge anb 00lleot In the manner authorized by
     law all raea and oonualssionmwhioh are pormlttea
     by law t0 be laaeamd aa 0m00tOa ror all 0f-
     riobz  remleer  perrozmea br than. A8 and when
     suoh rees are 00lboted they &a811 be deposited
     in the OttIwrs* Salary Fund, or Fur& pmvldad
     Wf    8 ht. * (Aloe see Seotion 3 or Artiola
           .
          The Orfloere’ Salary Law speoifioallyrequires the
orrioera who ax-0oompematsa on a salary basin to 0olleot all
fees ana aommiaelonswhloh are per@tted by law to be amomed
ana oolleoted tar all eiiiolal sertioes perfOrmd by them and
such rees and oDlnmiaaionawhen oolleotedmust be depoolted in
the Ofiioers’ Salary Fund. 3eotion 7 or Artlole 39l2e provides:
          “All manlea drawn rrom said Oriioers’ Salary
     Funa or Puna ahall be paId out only on warrant0
     approved by the County AuQl.torfn oouutlea hatlng
     a County Auditor; otherwise all olairaaagainst
     eaia Aind shall ifret have been audited and ap-
     proved by the Codserionerts* Oourt or said Countg
     ana the money ohall be dl@bur#ed 00 8ulush
                                              approrsd
Ronarable Ollfford 8. Bee, ws    7


     olalms by warrauta arciwnby the aoun$y Treasurer
     on sala iand,  ~. i iw

          Your rourth ip&stlon as stetea above is in taot two
questions or at least oontaimtro parts. In view or thq fore-
going eta&ate*, we respeotfullyanswer the first part 0r your
fourth question in the negative and the sosond part in the er-
firnative.
          Trustfng that the forsgolng full;ranswers your in-
quiry, we are
                                             Youri vary truly
                                       A!iTOMWY   WWXRAL OF TEXAS




       h.




               AFPROVEEJm   29, 1942